Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                           FILED
                                                             May 24 2012, 9:38 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                         CLERK
                                                                   of the supreme court,
                                                                   court of appeals and
                                                                          tax court




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

DONALD E. BAIER                                   GREGORY F. ZOELLER
Baier & Baier                                     Attorney General of Indiana
Mount Vernon, Indiana
                                                  GARY R. ROM
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

CHRISTOPHER MASTER,                               )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )      No. 65A01-1108-CR-361
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                      APPEAL FROM THE POSEY SUPERIOR COURT
                           The Honorable S. Brent Almon, Judge
                             Cause No. 65D01-1009-FA-367



                                         May 24, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

       Christopher Master appeals his sentence following his convictions for rape, as a

Class B felony, and criminal deviate conduct, as a Class B felony, after Master pleaded

guilty. Master raises two issues for our review:

       1.     Whether the trial court abused its discretion when it sentenced him.

       2.     Whether his sentence is inappropriate in light of the nature of the
              offenses and his character.

       We affirm.

                       FACTS AND PROCEDURAL HISTORY

       At the beginning of September 2010, Master spent one week in jail for domestic

battery against his partner of eighteen years, P.P. Upon his release from jail, on bail, on

September 11, Master became intoxicated and returned to his home, which he shared

with P.P. Master beat P.P. with his fists and a gumball machine, which broke into several

pieces, and he pulled large chunks of her hair out and repeatedly bit P.P.’s face. Master

then raped P.P. and forced her to engage in criminal deviate conduct. P.P. suffered

serious injuries as a result of Master’s attack. Master was arrested and charged later that

same day.

       On May 5, 2011, Master pleaded guilty to rape, as a Class B felony, and criminal

deviate conduct, as a Class B felony, with sentencing left to the trial court’s discretion.

On July 26, the trial court entered its sentencing order, which it explained as follows:

       The offense[s were] committed by great force. The defendant chewed on
       the victim’s face, repeatedly beat the victim with his fists, and pulled out
       large chunks of hair during the commission of the offenses. He beat her
       with a gum ball machine made of metal and glass. The victim was forced
       to flee her home naked and bleeding. The Defendant tackled her in the
                                             2
       front yard of the home in an attempt to prevent her from leaving before she
       was able to escape.

              At the time of the offenses the defendant was on felony probation for
       a California felony conviction, Cruelty to the Elderly. The Defendant also
       had made bail on a misdemeanor charge of domestic battery to the same
       victim on the same day the offenses were committed. The Defendant’s
       criminal record includes at least nine misdemeanor offenses including one
       on January 19, 2005[,] involving injury to a spouse. The Defendant has
       two other prior felony convictions that were property crimes. The
       Defendant had previously had probation revoked on at least three
       occasions.

              The Defendant did plead guilty in this case. However[,] the Court
       believes the Defendant shows little true remorse and notes the Defendant
       has plead guilty in most if not all of his prior cases, yet continued to
       reoffend.

              The Court sentences the Defendant on Count I—Rape, a Class B
       Felony, to twenty (20) years of incarceration in the Indiana Department of
       Correction and sentences the defendant on Count 2—Criminal Deviate
       Conduct, a Class B Felony, to eighteen (18) years of incarceration in the
       Indiana Department of Correction, each sentence to run consecutively [to]
       the other.

Appellant’s App. at 94-95. This appeal ensued.

                             DISCUSSION AND DECISION

                             Issue One: Abuse of Discretion

       Master first contends that the trial court abused its discretion when it sentenced

him. Sentencing decisions rest within the sound discretion of the trial court and are

reviewed on appeal only for an abuse of discretion. Anglemyer v. State, 868 N.E.2d 482,

490 (Ind. 2007), clarified on other grounds on reh’g, 875 N.E.2d 218 (Ind. 2007). An

abuse of discretion occurs if the decision is clearly against the logic and effect of the facts

and circumstances before the court, or the reasonable, probable, and actual deductions to

be drawn therefrom. Id.
                                              3
               One way in which a trial court may abuse its discretion is failing to
        enter a sentencing statement at all. Other examples include entering a
        sentencing statement that explains reasons for imposing a sentence—
        including a finding of aggravating and mitigating factors if any—but the
        record does not support the reasons, or the sentencing statement omits
        reasons that are clearly supported by the record and advanced for
        consideration, or the reasons given are improper as a matter of law. . . .

               [However, b]ecause the trial court no longer has any obligation to
        “weigh” aggravating and mitigating factors against each other when
        imposing a sentence, . . . a trial court can not now be said to have abused its
        discretion in failing to “properly weigh” such factors.

Id. at 490-91.

        On this issue, Master argues that “the trial court did not give sufficient weight” to

his criminal history or his history of alcohol abuse. Appellant’s Br. at 7. Master further

argues that the court “failed to give due weight” to his remorse. Id. These are not valid

arguments on appeal. Anglemyer, 868 N.E.2d at 490-91. Thus, we will not consider

them.

        Master also suggests that the trial court did not properly consider his guilty plea.

To the contrary, the trial court expressly identified Master’s guilty plea as a mitigating

circumstance, although the court concluded that it was not significant in light of Master’s

lack of remorse and consistent history of pleading guilty without subsequently reforming

his behavior. And Master’s further comment that the court “failed to consider that the

offenses of Rape and Criminal Deviate Conduct . . . should have been treated as one

offense,” Appellant’s Br. at 7, is without cogent reasoning or citation to authority. It is,

therefore, waived. Ind. Appellate Rule 46(A)(8)(a). In any event, rape and criminal

deviate conduct are separate crimes of violence as a matter of law and, here, there is an



                                              4
independent factual basis for both convictions. We cannot say that the trial court abused

its discretion when it sentenced Master.

                            Issue Two: Appellate Rule 7(B)

       Master next asserts that his sentence is inappropriate in light of the nature of the

offenses and his character. Although a trial court may have acted within its lawful

discretion in determining a sentence, Article VII, Sections 4 and 6 of the Indiana

Constitution “authorize[] independent appellate review and revision of a sentence

imposed by the trial court.” Roush v. State, 875 N.E.2d 801, 812 (Ind. Ct. App. 2007)

(alteration original). This appellate authority is implemented through Indiana Appellate

Rule 7(B). Id. Revision of a sentence under Appellate Rule 7(B) requires the appellant

to demonstrate that her sentence is inappropriate in light of the nature of her offense and

her character. See Ind. Appellate Rule 7(B); Rutherford v. State, 866 N.E.2d 867, 873

(Ind. Ct. App. 2007). We assess the trial court’s recognition or non-recognition of

aggravators and mitigators as an initial guide to determining whether the sentence

imposed was inappropriate. Gibson v. State, 856 N.E.2d 142, 147 (Ind. Ct. App. 2006).

However, “a defendant must persuade the appellate court that his or her sentence has met

th[e] inappropriateness standard of review.”      Roush, 875 N.E.2d at 812 (alteration

original).

       Moreover, “sentencing is principally a discretionary function in which the trial

court’s judgment should receive considerable deference.” Cardwell v. State, 895 N.E.2d

1219, 1222 (Ind. 2008). Indiana’s flexible sentencing scheme allows trial courts to tailor

an appropriate sentence to the circumstances presented. See id. at 1224. The principal


                                            5
role of appellate review is to attempt to “leaven the outliers.” Id. at 1225. Whether we

regard a sentence as inappropriate at the end of the day turns on “our sense of the

culpability of the defendant, the severity of the crime, the damage done to others, and

myriad other facts that come to light in a given case.” Id. at 1224.

       We cannot say that Master’s thirty-eight-year aggregate sentence is inappropriate.

Master has an extensive criminal history, including multiple felony convictions, and he

committed the instant offenses while on bail for domestic battery against the same victim.

He also committed his current crimes against P.P. while on probation for other

convictions. Further, the nature and circumstances of Master’s September 11 assault are

egregious.

       Neither are we persuaded by Master’s arguments on appeal that he was an

alcoholic, that he is remorseful, or that he is entitled to a lesser sentence because he is not

“the most culpable offender” and he did not commit “the worst offense.” Appellant’s Br.

at 7-8 (quotations omitted). He received an aggregate sentence two years below the

maximum he could have received for consecutive Class B felony convictions. As such,

he was not sentenced as if he were the worst offender or as if these were the worst

offenses. We affirm Master’s sentence.

       Affirmed.

FRIEDLANDER, J., and BARNES, J., concur.




                                              6